Citation Nr: 1743159	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-31 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (claimed as ulcerative colitis and irritable bowel syndrome (IBS)).
	
2.  Entitlement to service connection for total colectomy with end ileostomy.

3.  Entitlement to service connection for cytomegalovirus (CMV) (claimed as infectious disease).

4.  Entitlement to service connection for non-alcoholic steatohepatitis (NASH).

5.  Entitlement to service connection for diabetes mellitus (DM), including as secondary to gastrointestinal conditions.
  

REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1991 to December 1997.  This included service in Southwest Asia during the Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran was scheduled for a Board videoconference hearing in May 2017.  There is a notation in the record that the Veteran cancelled his hearing request.  In September 2017, the Veteran through his attorney, submitted an additional request for a Board videoconference hearing.  Following a September 2017 pre-hearing teleconference, the Veteran's attorney submitted a written statement withdrawing the hearing request.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

As indicated above, appellate review of this claim is via the Veteran's participation in the Board's Pre-Hearing Conference (PHC) Program.  In addition to the Veteran's withdraw of his hearing request, in September 2017 written correspondence, the Veteran also noted his intent to withdraw the issue of entitlement to service connection for diabetes if the Board granted entitlement to service connection for issues 1 through 4 listed on the title page of the decision above.  Given the Board's favorable decision with respect to both claims, the issue regarding entitlement to service connection for diabetes is considered withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACTS

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's gastrointestinal disability, diagnosed as ulcerative colitis, is the result of his active military service.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's total colectomy with end ileostomy was caused by his service-connected ulcerative colitis.
 
3.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's CMV was caused by his service-connected ulcerative colitis. 

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's NASH was caused by his service-connected ulcerative colitis.

5.  In a September 2017 letter and prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, requested to withdraw his claim for service connection for DM.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability, diagnosed as ulcerative colitis, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303 (2016).

2.  The criteria for service connection of a total colectomy with end ileostomy, as secondary to service-connected ulcerative colitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for CMV, as secondary to service-connected ulcerative colitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for NASH, as secondary to service-connected ulcerative colitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.310 (2016).

5.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for DM, including as secondary to gastrointestinal conditions, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Given the favorable disposition of the Veteran's claims for service connection the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

Withdrawn Claim

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  (2016).

In September 2017, the Board received notice from the Veteran's authorized representative that the Veteran wished to withdraw his appeal with respect to the issue of service connection for DM.  Because the Veteran has withdrawn his appeal as to that issue, there remains no allegation of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction and it is therefore dismissed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his gastrointestinal issues began while in service in 1993, when he began experiencing epigastric pain and bloody stool.  He stated that these conditions continued throughout and after his service.

The Veteran's service treatment records (STRs) are void for treatment for any gastrointestinal issues or complaints.  In his September 1997 separation examination and report of medical history, gastrointestinal issues were neither listed nor found.  

In May 2002 the Veteran presented to a VA medical center (VAMC) with a history of liver abscesses in April 2000, persistent fevers and chills, and occasional mild epigastric pain.  He continued with intermittent medical treatment at a VAMC.  In November 2002, a VAMC gastroenterology note indicated the Veteran "most likely" had NASH.  In May 2009, he was diagnosed with ulcerative colitis at a private medical facility.  In May 2010, a private medical facility note indicated the Veteran had CMV and he was prescribed medication.  In September 2012, the Veteran underwent a laparoscopic colectomy with end ileostomy. 

In February 2013, a VA examination was performed regarding the Veteran's complaints and his service in Southwest Asia during the Gulf War.  Subsequent records-only VA examinations regarding the Veteran's disabilities in conjunction with 38 C.F.R. §3.317 were also done.  However, no such examination was conducted regarding a direct or secondary service connection between the Veteran's gastrointestinal conditions, other disabilities, and his active service.  

In June 2017, a private board certified gastroenterologist provided an opinion that it was at least as likely as not that Veteran's ulcerative colitis began in service and became symptomatic during service.  Specifically, the physician stated that the Veteran's complaints of rectal bleeding while in-service were more likely than not his first sign of ulcerative colitis and that his symptoms continued until his official diagnosis in 2009.  The physician found that the Veteran's 2000 liver abscess and chronic lymph node infections from 2000 to 2004 were caused by bacteria from the Veteran's colon passing through his colon wall and were further evidence of the Veteran's ulcerative colitis having developed significantly shortly after his separation from service.  The physician specifically stated that the Veteran's failure to seek medical care and periods of apparent remission did not affect his opinion, as the condition was such that it could "wax and wane" and appear to be a mild or moderate that individuals would normally and reasonably attempt to treat with over the counter medications.  In sum, the physician stated that it was his opinion that the Veteran developed ulcerative colitis while in-service and that the disease continually manifested itself until the official diagnosis was made in 2009.   

In a follow-up June 2017 addendum report, the same private physician stated that the Veteran's total colectomy with end ileostomy, NASH, and CMV were secondary to his gastrointestinal conditions.  The physician stated that as the multiple drug therapies used to treat the Veteran's ulcerative colitis had continued to result in hospitalization, the total colectomy with end ileostomy was the next option for control of the ulcerative colitis, and, as such, was secondary to his gastrointestinal condition.  Similarly, the physician opined that the Veteran's CMV was at least as likely as not caused by his becoming immunosuppressant due to the numerous drug therapies used to manage his gastrointestinal condition.  The physician stated that the Veteran became immunosuppressant due to his drug therapies which led to the activation of CMV.  Also, the physician opined that the Veteran's NASH was at least as likely as not caused by the Veteran's gastrointestinal condition.  He stated that the Veteran was not obese or diabetic at the time of his NASH diagnosis nor had any other risk factors for NASH.  It was the physician's opinion that the Veteran's ulcerative colitis was the most likely cause of the Veteran's common complication of hepatic steatosis, and, as such, NASH was most likely caused by the Veteran's gastrointestinal condition.  

Gastrointestinal Conditions

After review of the record, the Board finds that service connection for the Veteran's gastrointestinal conditions is warranted.  

Throughout his treatment, the Veteran has stated that his onset of gastrointestinal conditions was in-service.  The Veteran is competent to provide evidence regarding his gastrointestinal symptoms that he experienced at any time, including during and since service separation, as those symptoms are apparent to the Veteran and experienced through his senses.  Lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159 (a)(2) (2016).  Here, it is clear that the Veteran's gastrointestinal symptomology was such that it was readily observable by the Veteran and experienced through his senses.  Similarly, the July 2017 private physician determined that the Veteran's gastrointestinal condition was more likely than not related to his service.  Specifically, the physician stated that the onset of the Veteran's gastrointestinal issues was consistent with the Veteran's reported symptoms in 1993.  The physician also stated that it was not unusual for the Veteran to both have a waxing and waning of his symptoms and to treat them with over the counter medication.  Furthermore, the physician found that the Veteran's gastrointestinal conditions more likely than not began in service and continued to manifest themselves after service until diagnosis in 2009.  In support of these opinions, the private physician relied on the Veteran's reported history, his service records, the evidence of record, and medical expertise.  Significantly, there is no evidence to the contrary of the favorable medical opinion.  The Board notes that seeking to obtain negative evidence against the Veteran is prohibited by VA law.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Thus, the evidence of record has established that the Veteran has a current disability that is related to his service.  

In this regard, the Board finds the June 2017 gastroenterologist's medical opinion highly probative to the issue of whether the Veteran's gastrointestinal conditions are related to service.  The physician possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  The physician's review of the Veteran's claims file consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the physician relied upon in giving his opinion.  It is clear that the physician took into consideration all relevant factors in giving his opinion. 

In assessing the evidence, the Board has considered the Veteran's statements and  acknowledges the Veteran is competent to provide evidence regarding his symptoms and their onset in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In this matter, it is clearly within the Veteran's realm of personal knowledge whether he experienced gastrointestinal pain or symptomology in service and since he left service.  Moreover, the Board finds the Veteran's statements credible.  The Veteran consistently stated that his gastrointestinal symptomology and conditions began in service.  His statements are also consistent with the private physician's opinion that the gastrointestinal conditions had their onset in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156   (1996).

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for gastrointestinal conditions is warranted

Colectomy, CMV, and NASH

The Veteran contends his colectomy with end ileostomy, CMV, and NASH are as a result of his gastrointestinal conditions, and, as such, warrant service connection secondary to those conditions.  The Board agrees.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  In this matter, the Veteran has undergone a total colectomy with end ileostomy and been diagnosed with CMV and NASH.  Thus, he has met the first prong of the secondary service connection analysis.  

In regards to these disabilities being related to a service connected disability, each condition has been stated to be as a result of the Veteran's gastrointestinal conditions.  The June 2017 private physician specifically found these conditions to be a direct result of the Veteran's gastrointestinal conditions.  The total colectomy with end ileostomy was determined by the private physician to be the next option for control of the Veteran's ulcerative colitis, as the multiple drug therapies utilized by the Veteran continued to result in his hospitalization.  The Veteran's CMV was also determined by the private physician to be at least as likely as not related to the Veteran's underlying gastrointestinal issues, as the Veteran's medical treatment for his ulcerative colitis resulted in his being immunosuppressant which led to the activation of CMV.  Furthermore, the Veteran's NASH diagnosis was found by the private physician to be at least as likely as not caused by his gastrointestinal conditions as at the time of his NASH diagnosis, he was not diabetic, obese or had other risk factors which were associated with NASH.  The private physician stated that the underlying and undiagnosed ulcerative colitis most likely caused the Veteran's common complication of hepatic steatosis (NASH).  Thus, the second prong of secondary service connection is met in regards to all of these disabilities - the private physician found that the now service connected gastrointestinal condition resulted in the total colectomy with end ileostomy, CMV, and NASH.

The Board again finds the June 2017 private physician's report highly probative.  The physician possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran, which consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the physician relied upon in giving his opinion.  It is clear that the physician took into consideration all relevant factors in giving his opinion.  

Significantly, there also is no evidence to the contrary to the favorable private medical opinion stating that the Veteran's colectomy, CMV, and NASH were caused by the Veteran's gastrointestinal condition.  The Board notes that seeking to obtain negative evidence against the Veteran is prohibited by VA law.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for his total colectomy with end ileostomy, CMV, and NASH, as secondary to his gastrointestinal condition, is warranted.


ORDER

Entitlement to service connection for gastrointestinal conditions, is granted, subject to the laws and regulations governing the payment of monetary benefits.
	
Entitlement to service connection for a total colectomy with end ileostomy, as secondary to gastrointestinal conditions, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for cytomegalovirus, as secondary to gastrointestinal conditions, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for non-alcoholic steatohepatitis, as secondary to gastrointestinal conditions, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal of the claim of entitlement to service connection for diabetes mellitus, including as secondary to gastrointestinal conditions, is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


